REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the independent claims contain features not reasonably found in the prior art.  The closest prior art of record, DE 102015224611 A1 to Robatteux, fails to disclose wherein the first leg portion is configured to move toward the second leg portion when the tension load is applied to the restraint web (independent claim 1); wherein the leg portions define an angle therebetween, and wherein the angle decreases when the tension load is applied to the restraint web (independent claim 7); when a tension load is applied to the restraint web, at least two of the cross members are configured to move inwardly toward each other to absorb energy in the restraint web (independent claim 12); and when a tension load is applied to the restraint web, the first and second side portions are configured to deflect from the generally curved shape to a flatter shape to absorb energy in the restraint web.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313)446-4852.  The examiner can normally be reached on 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on 3032974337 or 5712726698.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HILARY L JOHNS/Examiner, Art Unit 3618       
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618